WALLER, Circuit Judge.
Appellant, a German alien, was convicted of falsely representing himself to be a citizen of the United States in applying for a poll tax receipt and in applying for a ballot to vote.
The case is suggestive of a witch hunt, and even though the evidence leaves us with more dubiety than certainty, we are unable to say that the verdict of the judge, acting in the absence of a jury, which was waived, was not supported by sufficient evidence to sustain it, nor can we say that it is contrary to law.
The fact that the judge who tried appellant the first time granted a new trial and that the judge who tried him the next time sentenced defendant to only sixty days suggests that we are not the only ones unimpressed with the case as made against the defendant.
The case is affirmed, but without prejudice to the right of defendant to apply within thirty days of the receipt of the mandate to the lower Court for a suspension, or reduction, of sentence.
Affirmed.